Exhibit 10.39
409A Amendments
TOYS “R” US, INC.
Amendment No. 1 to the Employment Agreement
with Gerald Storch
          This Amendment No. 1 to the Employment Agreement dated as of
February 6, 2006 (the “Agreement”) between Toys “R” Us, Inc. (the “Company”) and
Gerald Storch (“Executive”) is made this 27th day of October 2008.
          The Executive Committee of the Board of Directors of the Company and
Executive have determined that it is in their best interests to amend the
Agreement to include special provisions intended to ensure compliance with
Internal Revenue Code Section 409A relating to deferred compensation. In
consideration of the mutual covenants contained herein and the continued
employment of Executive by the Company, the parties agree as follows:

  1.   Post-Termination Health Coverage. The Agreement is hereby amended by
adding the following sentences to the end of Section 7(c)(iii)(D):         “To
the extent that any portion of the medical, dental and life insurance coverage
under this Section 7(c)(iii)(D) during the period of coverage is provided
pursuant to a self-insured arrangement as defined in Internal Revenue Code
Section 105 or is otherwise taxable, the benefits provided in any one calendar
year shall not affect the amount of benefits to be provided in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred. Executive’s rights pursuant to this Section 7(c)(iii)(D) shall not be
subject to liquidation or exchange for another benefit.”     2.   Cooperation.
The Agreement is hereby amended by adding the following sentences to the end of
Section 12(k):         “If Executive is entitled to be paid or reimbursed for
any expenses under this Section 12(k), the amount reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.
Executive’s rights to payment or reimbursement of expenses pursuant to this
Section 12(k) shall expire at the end of 20 years after the Execution Date and
shall not be subject to liquidation or exchange for another benefit.”     3.  
Section 409A. The Agreement is hereby amended by adding the following sentences
to the beginning of Section 12(n):         “This Agreement shall be interpreted
and administered in a manner so that any amount or benefit payable hereunder
shall be paid or provided in a manner that is either exempt from or compliant
with the requirements Section 409A of the Code and applicable advice and
regulations issued thereunder. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Agreement by reason of
Executive’s termination of employment, such

 



--------------------------------------------------------------------------------



 



      amount or benefit will not be payable or distributable to Executive by
reason of such circumstance unless (i) the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any amount upon a termination of employment, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the next earliest payment or distribution date or
event specified in the Agreement that is permissible under Section 409A.        
Whenever in this Agreement the provision of a payment or benefit is conditioned
on Executive’s execution and non-revocation of a release of claims, such release
must be executed, and all revocation periods shall have expired, within 60 days
after the date of termination of Executive’s employment, but the Company may
elect to commence payment at any time during such 60-day period.         If any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Code Section 409A
and applicable regulations), then payment or commencement of such non-exempt
amounts or benefits shall be delayed until the earlier of the Executive’s death
or the first day of the seventh month following the Executive’s separation from
service.”

          Except as expressly amended hereby, the terms of the Agreement shall
be and remain unchanged and the Agreement as amended hereby shall remain in full
force and effect.
          IN WITNESS WHEREOF, the Company and Executive have caused this
Amendment to be duly executed.

            TOYS “R” US, INC.
      By:   /s/ Richard Cudrin                     /s/ Gerald L. Storch      
Gerald L. Storch         

 